from an adjudication of the Supreme Court, Onondaga County (John J. Brunetti, A.J.), rendered March 19, 2004. Defendant was adjudicated a youthful offender, upon a jury verdict, finding him guilty of attempted burglary in the second degree.
It is hereby ordered that the adjudication so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from an adjudication upon a jury verdict finding him guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]). Defendant contends that Supreme Court erred in refusing to charge attempted criminal trespass in the second degree as a lesser included offense (§§ 110.00, 140.15). Even assuming, arguendo, that defendant’s contention is preserved for our review, we conclude that it lacks merit. There is no reasonable view of the evidence that defendant entered the building at issue without the intent to commit a crime therein, and thus it cannot be said that “there is a reasonable view of the evidence . . . that would support a finding that he committed the lesser offense but not the greater” (People v Glover, 57 NY2d 61, 63 [1982]). Also contrary to defendant’s contention, the verdict is not against the weight of the evidence (see generally People v Bleakley, 69 NY2d 490, 495 [1987]). Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Smith and Pine, JJ.